Decree of the Surrogate’s Court of the County of Suffolk, which, among other things, fixed the fee of the administratrix’ discharged attorney and granted him a lien for such fee upon certain papers and proceeds, modified on the law and the facts by inserting the word “ not ” immediately before the words “ include a life insurance policy in the sum of $3,000.00” in the second ordering paragraph; by striking from the second ordering paragraph the following passages which appear further therein: “ the insurance policy on said Anthony Chieffo or ”, and “ so delivered by said John J. Broderick to Rose Chieffo ”; and by striking from the third ordering paragraph the following: "cover and include the disbursements of said John J. Broderick which the Court hereby fixes and allows in the sum of $1,250.09; as *1062his fees which are hereby fixed and allowed in said sum of $1,250.00 ”, and by substituting in lieu thereof the following: “ be in the amount of $150.00, which is hereby fixed and allowed as the fee of said John J. Broderick.” As so modified, the decree is unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ.